:,.!
                                   IN THE COURT OF CRIMINAL APPEALS
                                             AUSTIN, TEXAS


       In re Atwater                                         §

            I n t h e '" 3 9 2 n d District                  §                •.)

       Court Henderson County, Texas                                        Court of Appeals #
       Case No.B-21 ,012,013,128                             §

                                                                                              ihls document contains some
                                      REQUEST FOR WRIT OF MANDAMUS                            pages that are of poor quality
                                                                                              at the time of imaging; ·
        COMES NOW pro se petitioner Warren Chester Atwater IV who moves
        this Honorable Appellate Court for a mandamus.                               A motion for an
        out-of-time appeal was fil~d wLth Honorable Judge Tarrance Carter
        in the above said Henderson County, Texas cases.' It appears the
        District Court refuses to make a ruling to either grant or deny
       ·said motion.              Petitioner has no other means of relief and asks
        this10Court for mandamus jurisdiction to be exercised and a ruling
        to be made upon his pending motion.                      The evidence shows that pe-
        titioner's plea of guilty was not voluntarily given and several
        instances of jurisdictional error have also been pointed out.
        (please incorporate by reference all filings to include motion
        for out-of-time appeal, memorandum in support of motiod~ and
        petitioner affadavit of indigence and request for free statement
        of facts)           Also included was a grievance filed while in the Hen-
        derson County, Texas jail showing bad acts and a reply showing
        a deputy lost his job.uitheagrievancet~learly states and peti-
        t i o n e r s a i d · h i s 1 i f e wa s i n dan g e r . P e t i t i one r 1 s c o u n s e 1 wa s ;,, :; ,;:
        made aware as was the District Attorney.                           Petitioner also has
        injuries resulting from the last use· of force by said county
        leaving him disfigured and permanently injured.                               see exhibits
        A and B.
        Petitioner requests that mandamus issue to allo~ a ruling made
        on his out-of-ti~e appeal(with appointment of counsel), and
        also that the ruling be ~eviewed by this Appellate Eourt to en-
        sure that the decesion is in line Luith the law qnd all Texas S 1,· ..
        Codes.




                                                                                                                 ~- ""'·~'V
                                                                                                      i1 ::. .    ,   •   .~· EO 1M
                                                                                                      .. , , , c;,.. '\iMINALAPPEAW

                                                                                                          .· !.,:;!                       UNSWORN DECLARATION

"I declare under penalty of perjury that the foregoing is both true
and correct."



                    Warren Chester Atwater IV




                               -2-
                                    I~· -~-L ;t~
                                     ' ~-. lVJ
                                    ,.
                                                          A         ~~Gr~e.v~
                                                                     v [M..vt-:vr -.~
                                   '--


                                                                          CL~ r u.s

To: ATWATER, Warren

From: Cpt. Starkey

Date: 7-19-14

Subject: Attached grievance




You previously filed 2 complaints regarding this issue. Corporal Strong was the officer that informed the
officers in question where you were housed. He is no longer employed.
                                                                                                            ·I
Once again, your concerns have been relayed to the Henderson Count Distric-t Attorney's Office. They
will be in contact with the Texas Rangers regarding this issue. They will also be in contact with your
att_()rf_le_v_!_'?_~t!~~~t_!()J~E:!!.~. ~t~~~-~~~! ~~?.f!l.YC>.~.




Captain Starkey




                                                                           J
                                                                                  .:36024 -·
                                                                                   ' ----..:______;
SUBJECT: .,State briefly the problem on which you desire assistance.               ',::un:ent·     I
                                                                                       .      ·--._!_

             -UPON ME ENTERING TDCJ I TOLD MEDICAL Sl'A,,_~r':'~ 1JT THE MAJOR USE
               OF FORCE AGAINST ME IN HENDERSON COUNt~=~7-. ~I NEVER COULD GET
               PROPER MEDICAL A~I~TANCE,NOR RELIEF FO~~~AIN AND DAMAGE'S
               CAUSED TOO ME WHILE M®MNX HOUSED IN THIS COUNTY.TDCJ X-RAYED
               ME AND GAVE ME THE PROPER CARE AND MK MEDICAL RESTRICTION'S THAT
               I'M NEEDING CAUSE OF THE ASSUALT AND USE OF FORCE AGAINST ME
               IN HENDERSON COUNTY JAIL.ALL THESE DAMAGE'S WERE CAUSED IN MY
               RIGHT KNEE.COULD YOU PLEASE RKKKW PLACE ALL MY. tORRENT RESTRI-
                  CTION IcON THIS I 60 so I ILL HAVE THEM?




                                                                                        - --··-   -.--:-   --~------.:______   ______
Name:             WARREN C ATWATER                                     _ No:   _1_9_3_i_1:-'                           _A_L_L_R_E_D_______
                                                                                                                   Unit:

Living Quarters:         _J_j_,__z.s~OStit, Clerk                        Work Assigr::"\ ' ..·.            ~S   MEDICAL SQ 01
DISPOSITION: (Inmate will not write in this space)
                            lA.-0     ~                 ,. ~~                    ~(5L)\/'
                            (\(.)\t~                        >      ~\~~                                    ~~ ~~
                              Vto~~
                                                                                                    03-16-15A08:31 RCVD
-t-:-1-60 (Rev. 11-90)
                                   TEXAS DEPARTMENT OF CRIMINAL JUSTICE- INSTITUTIONAL DIVISION

                                                   INMATE REQUESTTO OF ICIAL
      REASON FOR REQUEST: (Please check one)

      PLEASE ABIDE BY THE FOLLOWING CHANNELS OF COMM                              CATION. THIS WILL SAVE TIME, GET YOUR REQUEST TO THE
~--
t. PROPER PERSON, AND GET AN ANSWER TO YOU MOR                                 ICKLY.

      1.    0   Unit Assignment, Transfer (Chairman of Cia                          5.   0   Visiting List (Asst. Director of classific
                Administration Building)                                                     Building)

      2.    0   Restoration of Lost overtime (un· arden-if approved, it             6.   0                             'EI related information (Unit Parole
                will be forwarded to the Stat JSCiplinary Committee)

      3.    0   Request for Pro      JOn in Class or to Trusty Class                7.   0   lnmat rison Record (Request for copy of record, infor-
                (Unit Warden- . approved, will be forwarded to .the Director                    wn on parole eligibility, discharge date, detainers-Unit
                of Classi · ation)                                ··-.                       Administration)

      4.          emency-Pardon, parole, earlyout-mandatorysupervision                       Personal Interview with a representative of an outside
                (Board of Pardons and Paroles, 8610 Shoal Creek Blvd.                        agency (Treatment Division, Administration Building)
                Austin, Texas 78757)



      TO:
      .
                Llkd ~CG \ (kod5 fu~.
                            1\ ~ I n:ame and title rot otticia!J
                                                                                                 DATE      3(16 f1s
2     ADDRESS:-~-_b_~L \\                               \ ..                                                                                   3